Title: From John Adams to James McHenry, 19 July 1799
From: Adams, John
To: McHenry, James




Quincy. July 19. 1799.

I agree with you, in your opinion expressed in your favour of the 12th, that both an Army and Navy Establishment is essential to the present and future Interests & Greatness of the United States and that We must run the Risks which other Nations have run.
It appeared to me that Offices were created and salaries made necessary in the Plan for supplying the Army, which would require the Interposition of Congress. But if the Powers already given to Administration are sufficient I am satisfied. I wish only that the heads of departments may be satisfied and that no Embarrassments may be brought upon them, which they are not previously Apprised of.

J. Adams